PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cortica Ltd.
Application No. 16/831,823
Filed: 27 Mar 2020
For CONFIGURING SPANNING ELEMENTS OF A SIGNATURE GENERATOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications, filed on April 26, 2022.

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications was filed on February 2, 2022 and was dismissed via the mailing of a decision on April 1, 2022.

37 C.F.R. § 1.78(c)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.78(c)(3), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.78(c)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

With this renewed petition pursuant to 37 C.F.R. § 1.78(c), each of the three requirements has been satisfied.  A corrected ADS which properly identifies the provisional application for which priority is claimed, the petition fee, and a statement that is being construed as the statement required by 37 C.F.R. 
§ 1.78(c)(3) have been received.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt





    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).